EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 2 recites “with a length extending therebetween. wherein the head comprises” and is amended to replace the period with a comma so that it reads “with a length extending therebetween, wherein the head comprises”.
Claim 1, line 3 recites “supporting the laryngoscope blade. and a locking mechanism” and is amended to replace the period with a comma so that it reads “supporting the laryngoscope blade, and a locking mechanism”.
Claim 8, line 2 recites “laryngoscope blade. wherein” and is amended to replace the period with a comma so that it reads “laryngoscope blade, wherein”.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 and 10-20 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a handle for operably supporting a laryngoscope blade, the handle comprising: a base and a head with a length extending therebetween. wherein the head comprises a crossbar for operably supporting the laryngoscope blade, and a locking mechanism comprising a spring located on an interior center of the head and protruding into a space on the head for receiving and engaging with the laryngoscope blade installed thereon to prevent or eliminate side to side movement of the laryngoscope blade supported on the crossbar during use.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a laryngoscope having a handle for connection with a disposable laryngoscope blade, wherein the handle is a housing comprising: a first mechanism for operable connection with the laryngoscope blade and wherein the first mechanism secures the laryngoscope blade to the handle, and a second mechanism for retaining the laryngoscope blade
in a selected position when the laryngoscope blade is connected to the first mechanism, wherein the second mechanism is a spring biased locking mechanism with a spring supported on the housing and a length of the spring being parallel to a length of the laryngoscope blade installed on the handle.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a method of using a laryngoscope comprising: providing a handle having a base portion and a head portion with a length extending therebetween wherein, the head portion supports an attachment mechanism for operably supporting a selected laryngoscope blade, and a spring for engaging with the supported laryngoscope blade installed thereon; connecting the selected laryngoscope blade to the attachment mechanism; engaging the selected laryngoscope blade with a side length of the spring of the locking mechanism to secure the blade as connected to the attachment mechanism.
Elbaz et al. (U.S. Publication No.2016/0000305 A1) disclose the claimed invention except for wherein the locking mechanism comprises a spring located on an interior center of the head and protruding into a space on the head for receving and engaging with the laryngoscope blade installed thereon.  Instead, Elbaz discloses spring loaded protrusions 21.  These spring protrusions on not located on an interior center of he head and do not protrude into a space in the head for receiving and engaging with the laryngoscope balde.  Furthermore, Elbaz fail to disclose wherein the second mechanism is a spring biased locking mechanism with a spring supported on the housing and a length of the spring being parallel to a length of the laryngoscope blade installed on the handle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773